     Case 2:20-cv-01708-TLN-DB Document 28 Filed 10/27/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ASSOCIATION FOR ACCESSIBLE                       No. 2:20-cv-01708-TLN-DB
      MEDICINES,
12
                         Plaintiff,
13                                                     SEALING ORDER
             v.
14
      XAVIER BECERRA, in his official
15    capacity as Attorney General of the State of
      California,
16
                         Defendant.
17

18          This matter is before the Court on Plaintiff Association for Accessible Medicines’s

19   (“Plaintiff”) Request to Seal Documents. (ECF No. 25.) Pursuant to Local Rule 141 and based

20   upon the representations contained in Plaintiff’s Request to Seal, IT IS HEREBY ORDERED that

21   Plaintiff’s Opposition to Defendant’s Objections to Plaintiff’s Declarations, submitted alongside

22   Plaintiff’s Reply in Support of its Motion for Preliminary Injunction (see ECF No. 26-1), shall be

23   SEALED until further order of this Court. See, e.g., Four in One Co. v. S.K. Foods, L.P., No.

24   2:08-cv-03017-KJM-EFB, 2014 WL 4078232, at *2 n.1 (E.D. Cal. Aug. 14, 2014).

25          IT IS SO ORDERED.

26   DATED: October 26, 2020

27

28
                                                                Troy L. Nunley
                                                      1         United States District Judge
